Exhibit 10.1
 
AGREEMENT AND PLAN OF
MERGER AND REORGANIZATION


Agreement of Merger and Plan of Merger and Reorganization dated October 6, 2008
by and between Woize International Ltd., a Nevada corporation ("Woize") and
Smart Comm International, Ltd., a Nevada corporation ("SCI").


WHEREAS, the Boards of Directors of Woize and SCI have resolved that Woize be
merged under and pursuant to Chapter 92A.180 of the Nevada Revised Statutes into
a single corporation, existing under the laws of the State of Nevada, in which
Woize shall be the surviving corporation (such corporation in its capacity as
such surviving corporation being sometimes referred to herein as the "Surviving
Corporation");


WHEREAS, the authorized capital stock of Woize consists of 150,000,000 shares of
Common Stock, $0.0001 par value and 0 shares of Preferred Stock ("Woize Common
Stock") of which 81,005,280 shares of Common Stock and 0 shares of Preferred
Stock are issued and outstanding;


WHEREAS, the authorized capital stock of SCI consists of 200 shares of Common
Stock, $0.001 par value per share ("SCI Common Stock"), of which no shares are
issued and outstanding; and


WHEREAS, the respective Boards of Directors of Woize and SCI have approved the
merger upon the terms and conditions hereinafter set forth and have approved
this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
provisions and covenants herein contained, the parties hereto hereby agree in
accordance with Chapter 92A.180 of the Nevada Revised Statutes that Woize and
SCI shall be, at the Effective Date (as hereinafter defined), merged (the
"Merger") into a single corporation existing under the laws of the State of
Nevada, which shall be the Surviving Corporation, and the parties hereto adopt
and agree to the following terms and conditions relating to the Merger.


1.           Stockholders Meetings; Filings; Effects of Merger


1.1.           Action by Woize.  On or before October 6, 2008, the directors of
Woize shall adopt this Agreement unanimously in accordance with the Nevada
Revised Statutes.


1.2.           Action by SCI.  On or before October 6, 2008, the directors of
SCI shall adopt this Agreement unanimously in accordance with the Nevada Revised
Statutes.


1.3           Filing of Certificate of Merger; Effective Date.  If (a) this
Agreement is adopted by the directors of Woize, in accordance with the Nevada
Revised Statutes, (b) this Agreement is adopted by the directors of SCI, in
accordance with the Nevada Revised Statutes, and (c) this Agreement is not
thereafter, and has not theretofore been terminated or abandoned as permitted by
the provisions hereof, than Articles of Merger shall be filed and recorded in
accordance with Chapter 92A.180 of the Nevada Revised Statutes.  The Merger
shall become effective at the close of business on October 8, 2008, or as soon
as possible thereafter, which date and time are herein referred to as the
"Effective Date."
 
 
 
1

--------------------------------------------------------------------------------


 

 
1.4.           Certain Effects of Merger.  On the Effective Date, the separate
existence of SCI shall cease, and SCI shall be merged into Woize which, as the
Surviving Corporation, shall possess all the rights, privileges, powers, and
franchises of a public as well as of a private nature, and be subject to all the
restrictions, disabilities, and duties of SCI; and all the rights, privileges,
powers, and franchises of SCI, and all property, real, personal, and mixed, and
all debts due to SCI on whatever account, as well for stock subscriptions and
all other things in action or belonging to SCI, shall be vested in the Surviving
Corporation; and all property, rights, privileges, powers, and franchises, and
each and every other interest shall be thereafter as effectually the property of
the Surviving Corporation as they were of SCI, and the title to any real estate
vested by deed or otherwise, under the laws of Nevada or any other jurisdiction,
in SCI, shall not revert or be in any way impaired; but all rights of creditors
and all liens upon any property of SCI shall be preserved unimpaired, and all
debts, liabilities, and duties of SCI shall thenceforth attach to the Surviving
Corporation,  which may, in the name of SCI, execute and deliver all such proper
deeds, assignments, and other instruments and take or cause to be taken all such
further or other action as the Surviving Corporation may deem necessary or
desirable in order to vest, perfect, or confirm in the Surviving Corporation
title to and possession of all SCI 's property, rights, privileges, powers,
franchises, immunities, and interests and otherwise to carry out the purposes of
this Agreement.


Furthermore, Woize will assume all franchise tax liabilities of SCI with respect
to the State of Nevada.


2.           Surviving Corporation


2.1           Name of Surviving Corporation.  The name of the Surviving
Corporation from and after the Effective Date shall be Smart Comm International
Ltd.


2.2.           By-Laws.  The By-Laws of Woize, as in effect immediately before
the Effective Date, shall be from and after the Effective Date, the By-Laws of
the Surviving Corporation until amended as provided therein.


2.3.           Articles of Incorporation.  The Articles of Incorporation of
Woize, as the same shall be in force, shall continue to be the Articles of
Incorporation of the Surviving Corporation until amended and changed pursuant to
the provisions of the Nevada Revised Statutes.


2.4.           Directors and Officers.  The directors and officers of Woize in
office at the Effective Date shall be the members of the Board of Directors and
the first officers of the Surviving Corporation, all of whom shall hold their
directorships and offices until the election and qualification of their
respective successors or until their tenure is otherwise terminated in
accordance with the By-Laws of the Surviving Corporation.
 
 
2

--------------------------------------------------------------------------------


 

 
3.           Miscellaneous


3.1.           This Agreement of Merger and Plan of Merger and Reorganization
may be terminated and the proposed Merger abandoned at any time before the
Effective Date of the Merger, and whether before or after approval of this
Agreement of Merger and Plan of Merger and Reorganization by the shareholders of
Woize and/or SCI, by a duly adopted resolution of the Board of Directors of
either corporation.


3.2.           For the convenience of the parties hereto and to facilitate the
filing of this Agreement of Merger and Plan of Merger and Reorganization, any
number of counterparts hereof may be executed; and each such counterpart shall
be deemed to be an original instrument.


IN WITNESS WHEREOF, this Agreement has been executed by Woize and SCI all on the
date first above written.
 

Woize International Ltd.                            
/s/Daniel Savino
   
 
 
Name: Daniel Savino
   
 
 
Title 
   
 
 


Smart Comm International Ltd.                  
/s/ Daniel Savino
   
 
 
Name: Daniel Savino
   
 
 
Title 
   
 
 


 
 
 
4